Citation Nr: 1231234	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for obstructive sleep apnea. 

2.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976 and from September 1977 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, continued the denial for service connection for sleep apnea.  

The Veteran's May 2009 substantive appeal included a request for a hearing before the Board at the RO.  In June 2009, the Veteran waived his right to an in-person hearing and stated his willingness to report for a videoconference hearing.  The hearing was scheduled for August 30, 2012, but the Veteran withdrew his request for a hearing in June 2012.   The Board will therefore proceed with the case.  See 38 C.F.R. § 20.704(e) (2011).  

The reopened issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim to reopen a claim for service connection for a sleep disorder diagnosed as sleep apnea was denied by the RO in an unappealed January 2004 rating decision. 

2.  The evidence received since the January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for obstructive sleep apnea. 



CONCLUSION OF LAW

New and material evidence has been received and the claim for service connection for obstructive sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a sleep disorder, diagnosed as sleep apnea, was initially denied by the Board in a July 1999 decision.  The Board found that the Veteran's sleep apnea was not incurred until years after his separation from service and was not etiologically related to active duty service.  The Board's July 1999 decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104 , 20.1103, 20.1104 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran attempted to reopen his claim for service connection in November 2003 and was denied in an unappealed January 2004 rating decision.  The Board must look to the evidence submitted since the last final denial of the claim, i.e. the January 2004 rating decision, to determine whether new and material evidence has been submitted.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Since the January 2004 denial of the claim, the record contains numerous records of VA treatment for obstructive sleep apnea.  The Veteran also provided several lay statements in support of his claim, reporting that he believed several incidents that occurred during active duty service, including a March 1974 motor vehicle accident, were indicative of sleep apnea.  The Veteran also stated in May 2009 that he was neurologically examined during service, but no tests were done to rule out a sleep disorder.  In addition, the Veteran's VA neurologist and psychologist have provided opinions in support of his claim.  In November 2006 and May 2011, the VA health care providers opined that the Veteran's sleep apnea could have had its onset during active duty service.  This lay and medical evidence is new as it was not previously considered and is material as it relates to an element of the claim that was previously lacking-a link between the Veteran's disability and military service.  The new evidence also serves a reasonable possibility of substantiating the claim and is therefore material.  Reopening of the claim for entitlement to service connection for obstructive sleep apnea is granted.  

VA has substantially satisfied the duties to notify and assist with respect to the claim to reopen, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim for service connection for sleep apnea.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered on the reopened claim for entitlement to service connection for obstructive sleep apnea.  Specifically, a VA examination is necessary to determine the nature and etiology of the Veteran's disability. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Both service and post-service treatment records contain evidence of a possible association between the Veteran's sleep apnea and service.  Service records document a motor vehicle accident in March 1974 and a fall in August 1974.  The Veteran contends that these incidents occurred because he fell asleep due to sleep apnea.  He was also neurologically examined during service in September 1974, but no abnormalities were diagnosed.  The post-service treatment records show that obstructive sleep apnea was diagnosed at the Dayton VA Medical Center (VAMC) in January 1996, and the Veteran's VA neurologist and psychologist noted in November 2006 and May 2011, respectively, that a possibility existed that the disability was present during the Veteran's service.  The Board finds that the treatment records are competent evidence of a possible association between the Veteran's sleep apnea and service and a VA examination and medical opinion are required by the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological examination to determine the nature and etiology of his obstructive sleep apnea.  The Veteran's complete claims file must be reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and review of the claims file, including the service treatment records and the VA medical opinions in support of the claim, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's obstructive sleep apnea is etiologically related to any incident of the Veteran's active service.

The Veteran has contended that his March 1974 motor vehicle accident and August 1974 fall were manifestations of sleep apnea.  The Veteran was also neurologically examined during service in September 1974.  These incidents are documented in the service treatment records.

The examiner must provide a full explanation of the bases for any stated opinions with specific reference to the evidence of record, including the contents of the Veteran service records.  

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


